Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 01/22/2021 has been considered.
Claims 1, 10 and 19 are amended. Claims 1-20 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,560,461 to Tian et al., in view of U.S. Patent Application Publication No. 2019/0152376 to Schwartz et al.
claims 1 and 10, Tian discloses a computer-implemented system for a package delivery, the system comprising: 
a memory storing instructions (Fig. 7, col. 24, lines 3-6, memory 720); and 
at least one processor configured to execute the instructions to (Fig. 7, col. 24, lines 3-6, processors 710): 
receive, by a computer-implemented system, a customer order (col. 3, lines 7-8, multiple customers 100 may submit orders 120 to a distributor); 
generate, using the computer-implemented system, an order identifier based on the customer order (Fig. 6A and 6B, col. 21, lines 60-col.22, lines 4); 
associate each item of a plurality of items of the customer order with the order identifier (Fig. 6A and 6B, col. 21, lines 60-col.22, lines 4); 
determine, based on the order identifier, an intended delivery destination for each item, a storage space associated with the intended delivery destination, a delivery route, and a parcel count (Fig. 3, col. 11, lines 11-36 and col. 12, lines 10-28); 
determine whether the order identifier meets a condition (Fig. 3, col. 11, lines 11-36); based on a determination that the condition is not met ((\Fig. 3, col. 11, lines 11-36); 
receive, from at least one user-device, a first input related to a status of the first sortation process (col. 23, lines 41-64); 
receive, from at least one user-device, a second input related to a status of the second sortation process (col. 23, lines 41-64); and
send, to at least one user-device for display, a third indication to place the sorted each item into a container associated with the delivery route, without regard to the 
However, Tian does not disclose determine, based on the order identifier, a storage cell associated with the delivery route; send, to at least one user-device for display, a first indication to sort, using a first sortation process, each item of the plurality of items in the storage space associated with the intended delivery destination; send, to at least one user-device for display, a second indication to sort, using a second sortation process, each sorted item in the storage cell associated with  the delivery route that is configured to include the intended delivery destination, without regard to the status of the first sortation process; and send, to at least one user-device for display, a fourth indication to load the placed items of the plurality of items in a delivery vehicle associated with the intended delivery destination, without regard to a status of the other items of the plurality of items of the customer order.
However, Schwartz teaches determine, based on the order identifier, a storage cell associated with the delivery route; send, to at least one user-device for display, a first indication to sort, using a first sortation process, each item of the plurality of items in the storage space associated with the intended delivery destination; send, to at least one user-device for display, a second indication to sort, using a second sortation process, each sorted item in the storage cell associated with  the delivery route that is configured to include the intended delivery destination, without regard to the status of the first sortation process; and send, to at least one user-device for display, a fourth indication to load the placed items of the plurality of items in a delivery vehicle associated with the intended delivery destination, without regard to a status of the other items of the plurality of items of the customer order (paragraphs 40, 47, 59, 70, and 75)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Tian to include, determine, based on the order identifier, a storage cell associated with the delivery route; send, to at least one user-device for display, a first indication to sort, using a first sortation process, each item of the plurality of items in the storage space associated with the intended delivery destination; send, to at least one user-device for display, a second indication to sort, using a second sortation process, each sorted item in the storage cell associated with  the delivery route that is configured to include the intended delivery destination, without regard to the status of the first sortation process; and send, to at least one user-device for display, a fourth indication to load the placed items of the plurality of items in a delivery vehicle associated with the intended delivery destination, without regard to a status of the other items of the plurality of items of the customer order, as taught in Schwartz, in order to load and unload items to and from a shelf system, such as in a facility or a delivery vehicle (Schwartz, paragraph 2).
With regard to claims 2 and 11, Tian discloses the condition is met if the parcel count meets or exceeds a threshold amount (Fig. 3, col. 12, lines 10-27, col. 19, lines 1-24, col. 23, lines 41-64).  
With regard to claims 3 and 12, Tian discloses the threshold value is fixed (Fig. 3, col. 11, lines 11-36, item count threshold).  
With regard to claims 4 and 13, Tian discloses the processor is further configured to determine a volume associated with the parcel count, and the threshold 
With regard to claims 5 and 14, Tian discloses the processor is further configured to determine whether a third party carrier will ship the order, and the condition is met if the third party carrier will ship the order (col. 18, lines 15-24, fulfillment planning engine 510 may be configured to divide a customer order into multiple item packages dependent on other parameters, including, but not limited to, a service level agreement, the location of one or more facilities with respect to a destination, customer and/or order priorities (e.g., premium customer service or premium shipping considerations), specialty transportation service availability, or specialty services capability (e.g., gift wrapping or export services). Examiner notes that splitting packages determination condition can be determined based on specialty transportation service, which can be considered as “the condition is met if the third party carrier will ship the order”).  
With regard to claims 6 and 15, Tian discloses the processor is further configured to, based on the condition being met, send, to at least one user-device for display, a fifth indication to place the plurality of items in at least one storage cell, and to pack each placed item in at least one common package (Fig. 3, col. 12, lines 10-27, col. 19, lines 1-24, col. 23, lines 41-64).  
claims 7, 16, and 20, the combination of references discloses the processor is further configured to, if the condition is met (Tian, Fig. 3, col. 12, lines 10-27, col. 19, lines 1-24, col. 23, lines 41-64);-4-Application No.: 16/926,413 Attorney Docket No.: 14904.0166-00000send a sixth indication to load the common package for delivery on a delivery vehicle, based on an arrangement determined by a promised delivery date for each item of the plurality of items; and display, using at least one user-device, a visual representation of a loading arrangement of a plurality of containers in the delivery vehicle (Schwartz, Paragraphs 43 and 75, Examiner notes that the proposed shelf location for package loading arrangement on the delivery vehicle can be displayed to instruct a user of the mobile device, which is considered as “display, using at least one user-device, a visual representation of a loading arrangement of a plurality of containers in the delivery vehicle”).  
With regard to claims 8 and 17, the combination of references discloses the processor is further configured to update a database of the computer-implemented system with information related with placing the plurality of items in the at least one storage cell, packing each placed item in the at least one common package, loading the common package for delivery on a delivery vehicle, and a delivery schedule of the common package for delivery (Schwartz, Paragraphs 40, 47, 59-61, 70, 75, and 103, The item database 230 stores information about items, such as packages and parcels, within the distribution network. The item database 230 can also store route information for delivery routes serviced by carriers. The item database 230 can also store information about the items being loaded and unloaded to and from a vehicle or distribution facility as they are scanned by the mobile computing device 220).  
claims 9 and 18, Tian discloses the processor is further configured to update a database of the computer-implemented system with information related with at least one of the first sortation process, the second sortation process, placing each sorted item in the container, and a delivery schedule of the placed items (Schwartz, Paragraphs 40, 43, 47, 59-61, 70, 75, and 103).  
With regard to claim 19, Tian discloses a computer-implemented system for a package delivery, the system comprising: 
a memory storing instructions (Fig. 7, col. 24, lines 3-6, memory 720); and 
at least one processor configured to execute the instructions to (Fig. 7, col. 24, lines 3-6, processors 710): 
receive, by a computer-implemented system, a customer order (col. 3, lines 7-8, multiple customers 100 may submit orders 120 to a distributor);  
generate, using the computer-implemented system, an order identifier based on the customer order (Fig. 6A and 6B, col. 21, lines 60-col.22, lines 4, In this example, the item package described by the list in FIG. 6A is also associated with an order identifier 600. In various embodiments, this order identifier 600 may represent the original (i.e., complete) customer order);
associate each item of a plurality of items of the customer order with the order identifier (Fig. 6A and 6B, col. 21, lines 60-col.22, lines 4, In this example, the item package described by the list in FIG. 6A is also associated with an order identifier 600); 
determine, based on the order identifier, an intended delivery destination for each item, a storage space associated with the intended delivery destination, a delivery route, and a parcel count (Fig. 3, col. 11, lines 11-36 and col. 12, lines 10-28, Examiner notes 
determine whether the parcel count meets or exceeds a threshold amount (Fig. 3, col. 11, lines 11-36); 
based on a determination that the parcel count does not meet or exceed the threshold amount (Fig. 3, col. 11, lines 11-36, decision block 310, If the total number of items in the item package is below this threshold, shown as the positive exit from 310); 
receive, from at least one user-device, a first input related to a status of the first sortation process (col. 23, lines 41-64, it may be configured to receive inputs from other software applications, agents working in the facility or remotely, and/or automated systems within the facility (e.g., scanners, sensors, automated storing, picking, or 
receive, from at least one user-device, a second input related to a status of the second sortation process (col. 23, lines 41-64, it may be configured to receive inputs from other software applications, agents working in the facility or remotely, and/or automated systems within the facility (e.g., scanners, sensors, automated storing, picking, or packing equipment, or software applications managing one or more local or remote data stores. It’s obvious that workers can operate on a mobile terminal to send out a job finish confirmation in different working station. For example, when a worker finishes the second sorting process, a completed status of the second sortation process can be received, which is considered as “receiving a second input related to a status of the second sortation process”); 
send, to at least one user-device for display, a third indication to place the sorted each item into a container associated with the delivery route, without regard to the status of the second sortation process (col. 12, lines 10-27, col. 19, lines 1-24, col. 23, lines 41-64, a machine may be configured to pick and/or present a recommended container (such as a box) to an agent or to an automated packing system and/or to automatically transport the items in a given shipment set to a portal, path, or packing station (e.g., one suitable for handling containers having a particular range of dimensions and/or weight capacity) for packing. For example, when a worker works at the packing/shipping station, shipment data includes a shipment box for items identifiers 
based on a determination that the parcel count meets or exceeds the threshold amount, send, to at least one user-device for display, a fifth indication to place the plurality of items in at least one storage cell, and to pack each placed item in at least one common package (Fig. 3, col. 12, lines 10-27, col. 19, lines 1-24, col. 23, lines 41-64, shipment splitting analyzer splits items into multiple packages when the condition meets or exceed the threshold amount (i.e., quantity, volume, or weight). Examiner notes that the items in a given shipment set can be inducted to a packing station to be packed in a default container, which is considered as “place the plurality of items in at least one storage cell, and to pack each placed item in at least one common package”).
However, Tian does not disclose determine, based on the order identifier, a storage cell associated with the delivery route; and send, to at least one user-device for display, a first indication to sort, using a first sortation process, each item of the plurality of items in the storage space associated with the intended delivery destination; send, to at least one user-device for display, a second indication to sort, using a second sortation process, each sorted item in the storage cell associated with the delivery route that is configured to include the intended delivery destination, without regard to the status of the first sortation process; and send, to at least one user-device for display, a load the placed items of the plurality of items in a delivery vehicle associated with the intended delivery destination, without regard to a status of the other items of the plurality of items of the customer order.
However, Schwartz teaches determine, based on the order identifier, a storage cell associated with the delivery route (Although FIG. 1A depicts a plurality of shelves 120a-d in a delivery vehicle, a person of skill in the art, guided by this disclosure, will understand that the plurality of shelves 120a-d and the features described herein can be in a distribution facility, such as a post office or sorting facility. In some embodiments, the item delivery point can be identified by using a scanned item identifier and looking up the associated information in the item database 230. Where the scanned item is intended for a destination at the beginning of the route, the on-vehicle controller 240 may determine the proposed shelf location at a point on a shelf 120a-d. Examiner notes that shelf space of a distribution facility/a post office/a sorting facility/ a vehicle associated with the delivery route based on an item identifier, which is considered as “determine, based on the order identifier, a storage cell associated with the delivery route”, paragraphs 47, 59, 70, and 75); and send, to at least one user-device for display, a first indication to sort, using a first sortation process, each item of the plurality of items in the storage space associated with the intended delivery destination; send, to at least one user-device for display, a second indication to sort, using a second sortation process, each sorted item in the storage cell associated with the delivery route that is configured to include the intended delivery destination, without regard to the status of the first sortation process (The regional distribution facility can sort items for delivery to another regional distribution facility, or to a hub level facility within the regional in the storage space associated with the intended delivery destination”. Examiner notes that the sorted items can be sorted to a shelf space of a unit delivery facility/a post office/a sorting facility/ a vehicle associated with the delivery route, which is considered as “sort each sorted item in the storage cell associated with the delivery route that is configured to include the intended delivery destination”, paragraphs 40, 47, and 59); and send, to at least one user-device for display, a fourth indication to load the placed items of the plurality of items in a delivery vehicle associated with the intended delivery destination, without regard to a status of the other items of the plurality of items of the customer order (For example, where the scanned item is intended for a destination at the beginning of the route, the on-vehicle controller 240 may determine the proposed shelf location at a point on a shelf 120a-d or a floor storage area 112a-b near the back of the cargo portion 102, nearer the door 104 than the driver portion 103. If the item is indented for a delivery point which occurs later in the route, such as in the last half or last quarter, the on-vehicle controller 240 determines a potential item storage location which is nearer the front of the cargo portion, or nearer the driver portion, paragraph 75).
a storage cell associated with the delivery route; and send, to at least one user-device for display, a first indication to sort, using a first sortation process, each item of the plurality of items in the storage space associated with the intended delivery destination; send, to at least one user-device for display, a second indication to sort, using a second sortation process, each sorted item in the storage cell associated with the delivery route that is configured to include the intended delivery destination, without regard to the status of the first sortation process; and send, to at least one user-device for display, a fourth indication to load the placed items of the plurality of items in a delivery vehicle associated with the intended delivery destination, without regard to a status of the other items of the plurality of items of the customer order, as taught in Schwartz, in order to load and unload items to and from a shelf system, such as in a facility or a delivery vehicle (Schwartz, paragraph 2).

Response to Arguments
Applicants' arguments filed on 01/22/2021 have been fully considered but they are not fully persuasive especially in light of the previously references applied in the rejections. 
Applicants remark that “the combination of references does not disclose determine, based on the order identifier, a storage cell associated with the delivery route; and send, a second indication to sort, each sorted item in the storage cell associated with the delivery route that is configured to include the intended delivery destination”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Please refer to form 892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARIEL J YU/Primary Examiner, Art Unit 3687